DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on -27 April 2022 has been entered.


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 27 April 2022.  No claims have been cancelled or added via the amendment.  Therefore, claims 26-45 remain pending.  Of these, claims 26, 37 and 42 are independent.

Specification/Claim Informality Objections
In claim 28, “the JTAG interface” should be --the control and JTAG interface-- (see its antecednt in the parent claim).  Appropriate correction is required.
In claim 35, “the plurality of JTAG cells” should be --each of the plurality of JTAG cells--.  Appropriate correction is required.
In claim 37, “a serial input (SOUT)” should be --a serial input (SIN)--.  Appropriate correction is required.
In claim 41, “the memory device is a non-volatile memory device” is redundant and should be deleted (with reference to “The non-volatile memory device” in the preamble).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28-36, 38, 40 and 45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 28, it is unclear in the claims whether “an internal register” is associated with or separate from “at least an additional register” in parent claim 26.
Claims 29-35 depend from claim 28, thus are rejected for the same reason above for claim 28.

Further, in each of claims 31, 32, 34 and 35, the term “the plurality of JTAG cells” lacks a clear antecedent in the claims and is unclear in the claims whether it is referring to or different from “a first JTAG cell”, “a second JTAG cell” and/or “a third JTAG cell” in parent claim 26.

In claim 36, it is unclear in the claims whether “a selected read register” is referring to “at least an additional register” in parent claim 26.

In claim 38, it is unclear in the claims whether “an instruction register” is referring to “at least an additional register” in parent claim 37.

In claim 40, it is unclear in the claims whether “communication channels” include or are separate from “a communication channel” in parent claim 37.

In claim 45, it is unclear in the claims whether “at least a communication channel” is same as or different from “a corresponding channel” recited earlier in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-31, 33-34 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,448,525 A (“STURGES”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 26, STURGES discloses an apparatus comprising: 
a memory component having an independent structure and including an array of memory cells (e.g., including the memory arrays associated with the portions 61-63 in Fig. 6, with reference to column 10, lines 4-7 and 10-14 “one of the portions may be associated with a first SRAM memory array … and with a first nonvolatile memory array” and “Another portion may be associated with a second SRAM memory array … and with a second nonvolatile memory array” and column 8, lines 50-51 “memory cells which are a part of the core logic”) with associated decoding and sensing circuitry (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6, with reference to column 8, lines 50-51 “to write to and to read from memory cells”) and a memory controller (e.g., including 30 in Figs. 3 and 6), wherein the sensing circuitry comprises a first sense amplifier (e.g., for reading a selected memory cell associated with 62 in Fig. 6) and a second sense amplifier (e.g., for reading a selected memory cell associated with 63 in Fig. 6); 
a host device including multiple cores (e.g., with reference to Core Logic associated with each of 61-63 in Fig. 6) and coupled to the memory component through at least a communication channel for each corresponding core (e.g., to communicate with a selected memory cell associated with each of 61-63 in Fig. 6); 
a control and Joint Test Action Group (JTAG) interface in the array of memory cells (e.g., with reference to Fig. 3, as applied to Fig. 6); 
at least an additional register in the control and JTAG interface (e.g., including the register 29, 33, 34 and/or 35 in Fig. 3, as applied to Fig. 6) for handling data, address, and control signals provided by the host device to be delivered to the associated decoding circuitry (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6, with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”) and to the memory controller (including 30 in Figs. 3 and 6) to perform modify operations (e.g., with reference to column 2, lines 48-49 “programming or writing to individual portions”); and 
a first JTAG cell (e.g., with reference to the right-middle 26 in Fig. 2, as applied to 26 within 62 in Fig. 6) including: 
a parallel input (PIN) (e.g., with reference to the left input of the right-middle 26 in Fig. 2) from an output of the first sense amplifier (e.g., for reading a selected memory cell associated with 62 in Fig. 6); 
a parallel output (POUT) (e.g., with reference to the right output of the right-middle 26 in Fig. 2) to corresponding data circuity of the host device (e.g., including the output buffer and 27 corresponding to the right-middle 26 in Fig. 2, as applied to 26 within 62 in Fig. 6); 
a serial input (SIN) (e.g., with reference to the top input of the right-middle 26 in Fig. 2) connected to a serial output (SOUT) of a second JTAG cell (e.g., with reference to the bottom output of the right-top 26 in Fig. 2, as applied to 26 within 63 in Fig. 6, in the continuously joined series boundary scan register chain between the TDI and TDO pins); and 
a serial output (SOUT) (e.g., with reference to the bottom output of the right-middle 26 in Fig. 2) connected to a serial input (SIN) of a third JTAG cell (e.g., with reference to the top input of the right-bottom 26 in Fig. 2, as applied to 26 within 61 in Fig. 6, in the continuously joined series boundary scan register chain between the TDI and TDO pins); and 
wherein the second JTAG cell (with reference to the right-top 26 in Fig. 2, as applied to 26 within 63 in Fig. 6) includes a parallel input (PIN) from an output of the second sense amplifier (e.g., for reading a selected memory cell associated with 63 in Fig. 6).  

Regarding claim 27, STURGES discloses the apparatus of claim 26, wherein the array of memory cells includes a plurality of sub-arrays (e.g., including the memory arrays associated with 61-63 in Fig. 6) and the additional register in the control and JTAG interface supports data and address registers of each sub-array of memory cells (e.g., for accessing a selected memory cell associated with each of 61-63 in Fig. 6, with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”). 

Regarding claim 28, STURGES discloses the apparatus of claim 26, wherein the memory component includes a plurality of sub-arrays (e.g., including the memory arrays associated with 61-63 in Fig. 6) with a read interface including the sensing circuitry and a data buffer (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6, with reference to column 8, lines 50-51 “to write to and to read from memory cells”) and wherein an internal register of the JTAG interface is structure to include at least four address registers fill with corresponding different addresses and triggering at least four different data from the read interface of each sub-array (e.g., for accessing independently at least four memory arrays in at least four portions implied in Fig. 6, including the portions 61-63, with reference to the dashed line from TDI of 61). 

Regarding claim 29, STURGES discloses the apparatus of claim 28, wherein the data buffer includes the first JTAG cell and the second JTAG cell (e.g., with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”). 

Regarding claim 30, STURGES discloses the apparatus of claim 29, wherein the first sense amplifier is connected to the first JTAG cell to integrate a JTAG structure and the first sense amplifier in a single circuit portion (e.g., with reference to the right-middle 26 in Fig. 2, as applied to 26 within 62 in Fig. 6). 

Regarding claim 31, STURGES discloses the apparatus of claim 29, wherein the plurality of JTAG cells are further used as building blocks of a boundary-scan shift register in a boundary scan architecture (e.g., with reference to the continuously joined series boundary scan register chain between the TDI and TDO pins in Fig. 6). 

Regarding claim 33, STURGES discloses the apparatus of claim 28, wherein the memory component includes at least four sub-arrays (e.g., implied in Fig. 6, including the portions 61-63, with reference to the dashed line from TDI of 61) and each sub-array is independently addressable inside the memory component (e.g., with reference to column 2, lines 43-49 “separate portions of an integrated circuit to be individually tested and otherwise manipulated and configured utilizing boundary scan or similar shift register circuitry” and “programming or writing to individual portions … without affecting operations in other sections of the integrated circuit” and column 9, lines 41-46 “Because individual portions … may be manipulated and configured individually, some portions … may be performing normal operations while other portions are being independently manipulated uses the boundary scan circuitry”).

Regarding claim 34, STURGES discloses the apparatus of claim 29, wherein a scan-chain is formed by serially interconnecting the plurality of JTAG cells of the data buffer (e.g., with reference to the continuously joined series boundary scan register chain between the TDI and TDO pins in Fig. 6).

Regarding claim 36, STURGES discloses the apparatus of claim 26, wherein each core is coupled to the communication channel for independently receiving and transferring data to the memory component connecting directly a selected read register to an input of the corresponding channel of the host device (e.g., providing data read from a selected memory cell associated with each of 61-63 in Fig. 6 directly and independently to a corresponding communication channel associated with each of 61-63, with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic” and column 9, lines 41-46 “individual portions … may be manipulated and configured individually, some portions … may be performing normal operations while other portions are being independently manipulated uses the boundary scan circuitry”).

Regarding independent claim 37, STURGES discloses a non-volatile memory device (e.g., including “a first nonvolatile memory array” and “a second nonvolatile memory array” in column 10, lines 7 and 13-14), comprising: 
at least a memory array (e.g., including the memory arrays associated with the portions 61-63 in Fig. 6, with reference to column 10, lines 4-7 and 10-14 “one of the portions may be associated with a first SRAM memory array … and with a first nonvolatile memory array” and “Another portion may be associated with a second SRAM memory array … and with a second nonvolatile memory array” and column 8, lines 50-51 “memory cells which are a part of the core logic”) with associated decoding and sensing circuitry (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6, with reference to column 8, lines 50-51 “to write to and to read from memory cells”), wherein the sensing circuitry comprises a first sense amplifier (e.g., for reading a selected memory cell associated with 62 in Fig. 6), a second sense amplifier (e.g., for reading a selected memory cell associated with 63 in Fig. 6), and a third sense amplifier (e.g., for reading a selected memory cell associated with 61 in Fig. 6); 
a memory controller (e.g., including 30 in Figs. 3 and 6); 
a control and Joint Test Action Group (JTAG) interface in the at least a memory array (e.g., with reference to Fig. 3, as applied to Fig. 6); 
at least an additional register in the control and JTAG interface (e.g., including the register 29, 33, 34 and/or 35 in Fig. 3, as applied to Fig. 6) for handling data, address and control signals (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6, with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”) provided from a communication channel connecting the memory device to a host device (e.g., to communicate with the memory arrays associated with 61-63 in Fig. 6); and 
a first JTAG cell (e.g., with reference to the right-middle 26 in Fig. 2, as applied to 26 within 62 in Fig. 6) including a parallel input (PIN) (e.g., with reference to the left input of the right-middle 26 in Fig. 2) from an output of the first sense amplifier (e.g., for reading a selected memory cell associated with 62 in Fig. 6), a parallel output (POUT) (e.g., with reference to the right output of the right-middle 26 in Fig. 2) to corresponding data circuity of the host device (e.g., including the output buffer and 27 corresponding to the right-middle 26 in Fig. 2, as applied to 26 within 62 in Fig. 6), a serial input (SIN) (e.g., with reference to the top input of the right-middle 26 in Fig. 2) connected to a serial output (SOUT) of a second JTAG cell (e.g., with reference to the bottom output of the right-top 26 in Fig. 2, as applied to 26 within 63 in Fig. 6, in the continuously joined series boundary scan register chain between the TDI and TDO pins), and a serial output (SOUT) (e.g., with reference to the bottom output of the right-middle 26 in Fig. 2) connected to a serial input (SIN) of a third JTAG cell (e.g., with reference to the top input of the right-bottom 26 in Fig. 2, as applied to 26 within 61 in Fig. 6, in the continuously joined series boundary scan register chain between the TDI and TDO pins) wherein the second JTAG cell (with reference to the right-top 26 in Fig. 2, as applied to 26 within 63 in Fig. 6) includes a parallel input (PIN) from an output of the second sense amplifier (e.g., for reading a selected memory cell associated with 63 in Fig. 6).  

Regarding claim 38, STURGES discloses the non-volatile memory device of claim 37, wherein the control and JTAG interface includes a JTAG state machine (e.g., with reference to Fig. 4) structured to reset or access an instruction register (e.g., 33 in Fig. 3) as well as to access data selected by the instruction register (e.g., with reference to 41 in Fig. 3).

Regarding claim 39, STURGES discloses the non-volatile memory device of claim 37, wherein the control and JTAG interface is configured to: receive, as inputs, standard JTAG signals including TMS, TCK, and TDI signals (e.g., see such signals in Figs. 3 and 6) as well as data from a memory page (e.g., from a selected row of a selected memory array associated with 61-63 in Fig. 6, via TDO in Figs. 3 and 6); and produce, as output, data, address, and control signals that are transferred to a memory address decoder of the associated decoding circuitry and to the memory controller (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6, with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”) to perform modify operations (e.g., with reference to column 2, lines 48-49 “programming or writing to individual portions”).

Regarding claim 40, STURGES discloses the non-volatile memory device of claim 37, wherein the non-volatile memory device is structured to be in communication with a plurality of cores of the host device (e.g., with reference to Core Logic associated with each of 61-63 in Fig. 6) through corresponding communication channels (e.g., to communicate with a selected memory cell associated with each of 61-63 in Fig. 6) and wherein a selected read register of the non-volatile memory device is connected directly to an input of a corresponding channel of the host device for independently receiving and transferring data (e.g., providing data read from a selected memory cell associated with each of 61-63 in Fig. 6 directly and independently to a corresponding communication channel associated with each of 61-63, with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic” and column 9, lines 41-46 “individual portions … may be manipulated and configured individually, some portions … may be performing normal operations while other portions are being independently manipulated uses the boundary scan circuitry”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,448,525 A (“STURGES”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 41, STURGES discloses the non-volatile memory device of claim 37, wherein the memory device is a non-volatile memory device (including “a first nonvolatile memory array” and “a second nonvolatile memory array” in column 10, lines 7 and 13-14), and wherein the memory array is a Flash memory array (e.g., with reference to column 10, lines 7-8 “flash EEPROM memory cells”).
STURGES does not disclose that the Flash memory array is a NAND Flash memory array.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to configure the Flash memory array as a NAND Flash memory array, since such Flash memory array configuration was common and well known in the art as a high density Flash memory array configuration.

Regarding independent claim 42, STURGES discloses a method, comprising: 
handling input data, address signals (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6, with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”), and Joint Test Action Group (JTAG) signals (e.g., TMS, TCK, TDI and TDO in Figs. 3 and 6) through a control and JTAG interface (e.g., with reference to Fig. 3, as applied to Fig. 6) of a memory component (e.g., including the memory arrays associated with the portions 61-63 in Fig. 6, with reference to column 10, lines 4-7 and 10-14) to deliver input signals to decoding circuitry of the memory component (e.g., including 37 in Fig. 2, as applied to Fig. 6) and a memory controller (e.g., including 30 in Figs. 3 and 6) to perform modify operations (e.g., with reference to column 2, lines 48-49 “programming or writing to individual portions”); and 
switching a JTAG cell (e.g., associated with 26 in Fig. 6) from a parallel mode for retrieving data from a plurality of sub-arrays (e.g., from the memory arrays associated with 61-63 in Fig. 6, with reference to column 10, lines 4-7 and 10-14 “one of the portions may be associated with a first SRAM memory array … and with a first nonvolatile memory array” and “Another portion may be associated with a second SRAM memory array … and with a second nonvolatile memory array”) to a serial mode (e.g., with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic” and TDI/ TDO in Figs. 3 and 6), 
wherein sense amplifiers corresponding to respective sub-arrays of the plurality of sub-arrays (e.g., for reading the memory sub-arrays associated with 61-63 in Fig. 6) are connected together via a scan-chain that includes the JTAG cell (e.g., with reference to the continuously joined series boundary scan register chain between the TDI and TDO pin in Fig. 6).
STURGES does not disclose checking interconnections between the memory component and a host device. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to check interconnections between the memory component an host device using the JTAG cell of STURGES (e.g., with reference to column 4, line 68 through column 5, line 2 “Data may be provided to or received from a boundary-scan cell 26 at the pin 27 through a buffer stage 28” and column 6, lines 67-68 “data may be loaded in parallel from the selected parallel input pins [27]”), since use of JTAG cells for such purpose was common and well known in the art, as an efficient, cost effective means for testing high density interconnections, enabling short test times, high test coverage, increased diagnostic capability, and lower capital equipment cost. 

Regarding claim 43, STURGES, as modified above, discloses the method of claim 42, wherein the method includes pre-loading input data for the memory controller (e.g., with reference to column 6, lines 67-68 “data may be loaded in parallel from the selected parallel input pins”; also, associated with the standard JTAG implementation including TDI and 29 in Fig. 3, as applied to Fig. 6; also, with reference to Fig. 4).

Regarding claim 44, STURGES, as modified above, discloses the method of claim 42, wherein an array of memory cells within the memory component includes the plurality of sub-arrays (including the memory arrays associated with 61-63 in Fig. 6) and an additional register in the control and  JTAG interface (e.g., including the register 29, 33, 34 and/or 35 in Fig. 3, as applied to Fig. 6) supports data and address registers of each sub-array of memory cells (e.g., for accessing a selected memory cell associated with each of 61-63 in Fig. 6, with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”).

Regarding claim 45, STURGES, as modified above, discloses the method of claim 44, wherein the additional register is structured to support generating at least an address for each corresponding sub-array and for triggering different data output from a corresponding read register of each sub-array (e.g., for reading a selected memory cell associated with each of 61-63 in Fig. 6, with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”) and for putting directly in communication the corresponding read register with the input data of a corresponding channel of the host device coupled to the memory component through at least a communication channel (e.g., providing data read from a selected memory cell associated with each of 61-63 in Fig. 6 directly to a corresponding communication channel associated with each of 61-63, with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic” and column 9, lines 41-46 “individual portions … may be manipulated and configured individually, some portions … may be performing normal operations while other portions are being independently manipulated uses the boundary scan circuitry”) for each of multiple cores of the host device (e.g., with reference to Core Logic within each of 61-63 in Fig. 6).

---------------------------
Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,448,525 A (“STURGES”) in view of US 2004/0044937 A1 (“DUBEY”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 32, STURGES discloses the apparatus of claim 29, but is silent regarding the configuration details of each of the plurality of JTAG cells, thus does not disclose that the plurality of JTAG cells each comprise an input multiplexer and an output multiplexer and at least a further pair of latches between the input multiplexer and the output multiplexer.
However, DUBEY teaches such boundary scan cell configuration (e.g., Figs. 4 and 5; also, Figs. 1-3) that is useful and adaptable for the boundary scan cell of STURGES, to efficiently implement the JTAG standard and to increase the operational speed of a boundary scan test process (e.g., paragraphs [0007] and [0008]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the boundary scan cell configuration of DUBEY for the boundary scan cell of STURGES, since such boundary scan cell configuration was known in the art, to efficiently implement the JTAG standard and to increase the operational speed of a boundary scan test process (e.g., paragraphs [0007] and [0008] of DUBEY).

Regarding claim 35, STURGES, as modified above, discloses the apparatus of claim 32, wherein the further pair of latches are connected in a pipeline between the parallel input and the parallel output of the plurality of JTAG cells (e.g., the two-latch pipeline in Figs. 4 and 5, as well as Figs. 1-3, of DUBEY, as applied to STURGES, in the above combination).


Response to Arguments
Applicant’s arguments in Remarks, filed 27 April 2022, have been considered but are moot because the new grounds of rejection presented above do not rely on any teaching or matter specifically argued in Remarks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824